COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In the Matter of Z.E.K.B.L. AKA Z.L., A.S.L. AKA A.L., S.E.L., and
                          S.Z.L., Children

Appellate case number:    01-11-01097-CV

Trial court case number: 2011-18283

Trial court:              309th District Court of Harris County

Date motion filed:        August 13, 2012

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Massengale


Date: September 25, 2012